NO. 12-10-00085-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
OSCAR CESAR VEGA,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant pleaded guilty to possession of marijuana in a drug free zone, and the
trial court assessed punishment at imprisonment for eight years. We have received the
trial court’s certification showing that Appellant waived his right to appeal. See TEX. R.
APP. P. 25.2(d). The certification is signed by Appellant and his counsel. Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered April 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)